NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, FKA Satish               No. 17-16771
Shetty,
                                                D.C. No. 5:16-cv-05846-NC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

AMERICA’S WHOLESALE LENDER; et
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Northern District of California
                Nathanael M. Cousins, Magistrate Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Niki-Alexander Shetty, FKA Satish Shetty, appeals pro se from the

magistrate judge’s order dismissing his action alleging federal and state law claims

relating to a mortgage loan on real property transferred to him by the borrowers.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo whether the magistrate judge validly entered judgment on

behalf of the district court. Williams v. King, 875 F.3d 500, 501 (9th Cir. 2017).

We vacate and remand.

      Shetty and defendants The Bank of New York Mellon, Bayview Loan

Servicing, LLC, and Klinedinst PC consented to proceed before a magistrate judge.

See 28 U.S.C. § 636(c). The magistrate judge, however, dismissed claims against

another named defendant in the action, America’s Wholesale Lender, before that

defendant had been served. Because all parties, including unserved defendants,

must consent to proceed before the magistrate judge for jurisdiction to vest,

Williams, 875 F.3d at 503-04, we vacate the magistrate judge’s order and remand

for further proceedings.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                     17-16771